Citation Nr: 1136535	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  03-45 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic lumbosacral spine disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to an increased disability evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5257 for the Veteran's right knee chondromalacia patella, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5257 for the Veteran's left knee chondromalacia patella, currently evaluated as 30 percent disabling.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had initial active duty for training from August 1981 to December 1981; and active service from December 1983 to July 1984; and from February 1989 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) including a December 2001 rating decision which, in pertinent part, increased the disability evaluations for the Veteran's right knee chondromalacia patella and left knee chondromalacia patella under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5257 from 20 to 30 percent and effectuated the awards as of June 26, 2001.  In May 2002, the RO denied a TDIU.  In June 2002, the Veteran submitted a notice of disagreement (NOD) with the denial of both increased evaluations for her right knee and left knee chondromalacia patella and a TDIU.  In March 2003, the RO issued a statement of the case (SOC) to the Veteran and her accredited representative which addressed the issues of increased evaluations for her right knee and left knee chondromalacia patella.  In March 2003, the Veteran submitted an Appeal to the Board (VA Form 9) with the denial of increased evaluations for her right knee and left knee chondromalacia patella.  

In July 2006, the RO denied service connection for lumbar spine degenerative disc disease, chronic lumbar strain, and a right hip disorder.  In September 2006, the Veteran submitted a NOD with the July 2006 rating decision.  In July 2007, the RO again denied a TDIU.  In March 2008, the RO issued a SOC to the Veteran and her accredited representative which addressed the issues of service connection for lumbar spine degenerative disc disease, chronic lumbar strain, and a right hip disorder.  In June 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for a chronic lumbar spine disorder and a chronic right hip disorder.  

In July 2008, the RO issued a SOC to the Veteran and her accredited representative which addressed the issue of the Veteran's entitlement to a TDIU.  In July 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of a TDIU.  In March 2009, the Board denied service connection for a right hip disorder and remanded issues of service connection for a low back disorder; increased evaluations for the Veteran's right knee and left knee chondromalacia patella; and a TDIU to the Appeals Management Center (AMC) for additional action.  

In February 2011, the AMC granted service connection for degenerative arthritis of the knees; assigned a 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003; and effectuated the award as of December 1, 2004.  The Veteran was informed of her appellate rights but there is no indication in the claims folder that she has disagreed with this determination to date.    

The Board notes that the Veteran submitted a claim for entitlement to service connection for posttraumatic stress disorder in August 2003.  Her claim was denied in February 2004.  Notice of the rating action was provided that same month.
The Veteran submitted a notice of disagreement in April 2004 and was issued a statement of the case in November 2004.  There is no indication in the record that the Veteran perfected an appeal of this issue within the one-year time period from the date of notice of denial.  Moreover, the RO has not certified the issue as on appeal to the Board.  Therefore, the Board finds that it does not have appellate jurisdiction over the issue at this time.  

However, in November 2005, the accredited representative advanced contentions which may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


REMAND

The Veteran asserts that service connection for a chronic lumbosacral spine disorder is warranted as she sustained significant low back trauma while performing a repelling exercise or, in the alternative; the claimed lumbosacralspine disorder was precipitated by her service-connected right knee and left knee disabilities and her associated altered gait.  The Veteran contends further that increased evaluations are warranted for her right knee and left knee disabilities as she has been told that she requires a left knee total knee replacement and her service-connected disabilities render her unemployable.  

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

In a June 1992 written statement, the Veteran related that she sustained a chronic low back disorder as the result of an inservice repelling accident.  In an April 1997 written statement, the Veteran related that she had initially manifested a spinal disorder in 1989 while stationed in Berlin, Germany.  She stated that she had been treated by military physicians and surgeons for chronic back injury residuals during active service.  Initially, the Board observes that service treatment records associated with the Veteran's periods of active service from August 1981 to December 1981 and from December 1983 to July 1984 have not been incorporated into the claims files.  The service treatment documentation currently of record does not reflect the cited inservice back trauma and treatment thereof.  

VA should obtain all relevant military, VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The report of an August 2010 VA examination for compensation purposes notes that the Veteran was diagnosed with "a protruding L5-S1 disk."  The examiner opined that:

Upon review of her C-file, however, I was unable to find adequate documentation which would relate her present low back condition to the Veteran's service.  It is therefore my opinion that it is less likely as not that the patient's diagnosed disorder of the lumbar spine is related to the Veteran's service.  It is further my opinion that it is less likely as not that the patient's present low back condition is caused by or the result of or aggravated by the patient's service-connected disabilities.  

Given both the absent service treatment records associated with her first two periods of active service and the examiner's express conclusion that there was not "adequate documentation which would relate her present low back condition to the Veteran's service," the Board finds that an additional VA spine examination would be helpful in resolving the Veteran's claim for service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  In addition, the examiner did not provide a rationale for the opinion provided concerning secondary service connection.  

The Veteran advances that both her right knee and left knee disabilities have increased in severity and the left knee now requires a total knee replacement.  In addition, while the VA examiner reported that there no instability was found bilaterally, the Veteran reported in March 2011 that she had fallen multiple times due to knee instability.  The Veteran was last afforded a VA joint examination for compensation purposes which encompassed the knees in August 2010.  The Board finds that further VA joint evaluation would be helpful in resolving the issues raised by the instant appeal.  

As entitlement to a TDIU is based upon the accurate assessment of all of the Veteran's service-connected disabilities and given the Board's decision to remand her claims of entitlement to service connection for a chronic lumbar spine disorder and  increased evaluations for her right knee and left knee chondromalacia patella, the Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify (1) the military medical facility where she received medical treatment for her back trauma, as well as the approximate dates of treatment, and (2) any and all VA and non-VA sources of treatment for her chronic lumbosacral spine disability and her service-connected right knee and left knee disabilities.  In particular, the Veteran should provide or authorize VA to obtain any identified documentation, not already of record.  If documentation identified by the Veteran is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Contact the NPRC and/or the appropriate service entity and request that (1) all available service treatment records associated with the Veteran's periods of active service from August 1981 to December 1981 and from December 1983 to July 1984 be forwarded for incorporation into the record and (2) a search be made of the records of any military medical facility identified by the Veteran for any documentation pertaining to medical and surgical treatment of her claimed inservice back trauma.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims files.  The Veteran should also be notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

3.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran not already of record.  

4.  After completion of the action requested in Paragraphs 1 through 3 above, then schedule the Veteran for a VA spine examination to accurately determine both the nature and etiology of the Veteran's chronic lumbosacral spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic lumbosacral spine disorder had its onset during active service or is otherwise related to active service.  For the purposes of this opinion, the examiner should assume that the Veteran injured her low back in service.  

The examiner should also address whether a current low back disability is due to or caused by the Veteran's right knee chondromalacia patella, left knee chondromalacia patella, osteoarthritis of the knees, and other service-connected disabilities, to include an altered gait attributable to service-connected disabilities.  If not, is it aggravated (i.e., permanently worsened) beyond its natural progression due to her service-connected disabilities, to include an altered gait attributable to service-connected disabilities.   

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

5.  After completion of the action requested in Paragraphs 1 through 3 above, then schedule the Veteran for a VA examination to address the current nature and severity of her service-connected right knee and left knee disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's service-connected right knee and left knee disabilities with a full description of the effect of the disabilities upon her ordinary activities.  The examiner should express an opinion as to the impact of the Veteran's right knee and left knee disabilities upon her vocational pursuits.  The examiner should also opine as to whether the Veteran's service-connected disabilities of the knees either alone or in conjunction with other service-connected disabilities (i.e., status post surgery for hallux valgus deformity of the left great toe with residuals and a history of plantar warts excision) result in an inability to obtain or retain substantially gainful employment taking into consideration her work experience.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions.  

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

